United States Court of Appeals,

                             Fifth Circuit.

                              No. 90–3334.

         Alfred FLOWERS, Plaintiff–Appellee Cross–Appellant,

                                    v.

                 C. Paul PHELPS, et al., Defendants,

                                    v.

       Norman JOHNSON, David Blaylock and Robert McBride,
Defendants–Appellants Cross–Appellees.

                             March 30, 1992.

Appeals from the United States District Court for the Middle
District of Louisiana.

Before THORNBERRY, KING, and DEMOSS, Circuit Judges.

     KING, Circuit Judge:

     Defendants-appellants Norman Johnson, David Blaylock, and

Robert   McBride,   correctional    officers   at   the    Louisiana    State

Penitentiary at Angola, appeal the judgment of the district court

awarding a total of $3,000 in actual damages, $25,000 in punitive

damages and $1,406.25 in attorney's fees to Alfred Flowers, an

inmate, as a result of injuries sustained by Flowers in a beating

by the defendants.      Flowers cross-appeals the district court's

reduction in attorney's fees from the amount that he requested.

Finding no error, we affirm.



                              I. BACKGROUND



     When Flowers returned from a scheduled meeting with the

disciplinary    board   of   the   penitentiary     on    April   15,   1987,
corrections     officers     Johnson,   McBride,      and   Blaylock    ("the

defendants") left him outside on the walkway between the units

instead of escorting him to his unit.              Then, they handcuffed

Flowers, attaching the handcuffs to a waist belt restraint and foot

shackles.   The officers proceeded to beat and kick Flowers without

provocation.1    As a result of the beating, Flowers suffered from a

moderate swelling and probable sprain of his left ankle, a small

abrasion, and a limited range of motion due to pain.                   He was

treated with an ace bandage and pain medication.             Flowers stated

that his knee locks and he has scars and chronic pain as a result

of the incident.



     Flowers brought suit under 42 U.S.C. § 1983 and state law

against various officials of the Louisiana Department of Public

Safety and Corrections and the Louisiana State Penitentiary in both

their    official   and    individual   capacities,    including   Johnson,

McBride, and Blaylock. The district court dismissed all defendants

from the suit except for Johnson, McBride, and Blaylock.                  The

district court then referred the suit to a magistrate.



     Flowers' claims under the Eighth Amendment and Louisiana law

for excessive use of force were tried to a magistrate over a

two-day period.     The magistrate issued a twenty-three page report


     1
      An inmate who testified on Flowers' behalf recounted that
he complained about the attack on Flowers to the defendants'
supervisor. The inmate testified that, instead of reporting the
incident, the supervisor located the defendants and told them
that "when they pulled off something like that to be sure no one
sees it."
and recommendations which discussed the testimony of numerous

witnesses in detail and made explicit credibility determinations.

Following      the   receipt    of    objections      by   the    defendants,      the

magistrate issued an even more extensive substitute report and

recommendation, addressing the en banc opinion in Johnson v. Morel,

876 F.2d 477 (5th Cir.1989), which had been released only days

before the initial report.             In summary, the magistrate accepted

Flowers'    version     of    the    beating,    which     was    corroborated      in

essential respects by the testimony of several witnesses, and found

the defendants' versions not credible.



     The district court considered the magistrate's substitute

report   and    recommendation        along    with   both       Flowers'    and   the

defendants' written objections to this report.                   The district court

issued findings       of     fact    and   conclusions     of    law    adopting   the

recommendations of the magistrate, and referred the case back to

the magistrate for a determination as to attorney's fees.                          The

magistrate considered supplemental memoranda filed by both parties

pertaining to the award of attorney's fees, and issued a report

recommending Flowers' counsel be awarded $1,406.25.                     The district

court adopted these findings, and issued its final judgment with

respect to all issues and claims on July 19, 1990.                     The defendants

appeal from the district court's decision on the grounds that (1)

Flowers' notice of appeal was insufficient; (2) the district court

erroneously determined that Flowers showed an Eighth Amendment

violation;      and (3) the Eleventh Amendment barred adjudication of

Flowers' state law claim.            Flowers cross-appeals, contending that
(1) the defendants' notice of appeal was insufficient, and (2) the

district court erred in making a downward reduction of the amount

of attorney's fees claimed.         We consider each of these issues

below.



                               II. DISCUSSION



A. Sufficiency of notices of appeal



     Both Flowers and the defendants attack each others' notices of

appeal as insufficient under Federal Rule of Appellate Procedure

3(c).    Flowers contends that the appeal by Sergeants Blaylock,

Johnson, and McBride is insufficient because all three appellants

were not named in the caption of the notice of appeal.             Rule 3(c)

mandates that the notice of appeal must specify the party or

parties taking the appeal.        See Torres v. Oakland Scavenger Co.,

487 U.S. 312, 317–18, 108 S. Ct. 2405, 2409, 101 L. Ed. 2d 285 (1988).

The text of the defendants' notice of appeal expressly gives such

notice to both the court and Flowers.               The notice meets the

requirements of Rule 3(c) because the identity of appellants,

Johnson, Blaylock, and McBride, appears on its face.              See Barnett

v. Petro–Tex Chem. Corp., 893 F.2d 800, 805 (5th Cir.), cert.

denied, ––– U.S. ––––, 110 S. Ct. 3274, 111 L. Ed. 2d 784 (1990).



     The   defendants   argue    that    Flowers'   notice   of    appeal   is

insufficient because it fails to name the party against whom the

appeal   is   being   taken.      Rule    3(c),   however,   has    no   such
requirement.   Longmire v. Guste, 921 F.2d 620, 623 (5th Cir.1991)

(noting that this concern is satisfied by Fed.R.App.P. 3(d)'s

requirement that the clerk notify all parties other than appellant

that appeal has been taken).     As a result, we find that this

contention lacks merit.



B. Eighth Amendment claim



     The district court determined that because the defendants

deliberately used totally unnecessary force in their brutal beating

of Flowers, Flowers demonstrated an Eighth Amendment violation.

The defendants argue that this is not the proper legal standard for

assessing an excessive use of force claim. The defendants maintain

that the district court was required to make a finding as to

whether Flowers' injuries met the significant injury requirement

before deciding whether the defendants used excessive force on

Flowers.



     The Supreme Court's newly released opinion in Hudson v.

McMillian, ––– U.S. ––––, 112 S. Ct. 995, ––– L.Ed.2d –––– (1992),

makes clear that a plaintiff who brings an excessive use of force

claim need not show a significant injury in order to prove an

Eighth Amendment violation. Rather, the proper inquiry is "whether

force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm." 112
S. Ct. at 998 (citing Whitley v. Albers, 475 U.S. 312, 320–21, 106
S. Ct. 1078, 1085, 89 L. Ed. 2d 251 (1986)).       The Court further
observed that while the seriousness of injury may prove relevant in

assessing    whether    the   degree   of   force     used    was   wanton      and

unnecessary, the absence of serious injury does not end the Eighth

Amendment inquiry.      Id.



     The magistrate reviewing Flowers' claim, guided by Whitley,

concluded that "in the Eighth Amendment context, a finding that the

plaintiff    suffered    a    severe   injury    is   not     constitutionally

required."     The district court adopted this conclusion of law,

expressly    agreeing    with    the   magistrate      that    "there     is     no

degree-of-injury threshold for Eighth Amendment claims of excessive

force."   With remarkable prescience, then, the district court used

the exact judicial inquiry set forth by the Supreme Court in Hudson

to assess Flowers' claim.



     The magistrate found that the defendants attacked Flowers

without provocation or rational justification and, "[w]hile they

did not cause any objectively significant injury, it is clear that

their intention was to cause [Flowers] sufficient pain to dissuade

him from filing requests for administrative relief against the

defendants in the future."       The magistrate further determined that

Flowers' repeated use "of the approved inmate grievance procedure

and his participation in a hunger strike cannot be considered

sufficient     provocation      to   justify    the    conduct      of   the[     ]

defendants."     These findings precisely undergird the district

court's conclusion that the Flowers showed an Eighth Amendment

violation "under the circumstances of this case involving the
                                                             2
deliberate   use   of    totally   unnecessary    force."           Therefore,

contrary to the defendants' assertion, the district court employed

the correct legal standard in assessing Flowers' claim.3



C. Award of attorney's fees



     Flowers   also     contends   that   the   district    court    erred   in

reducing the amount of attorney's fees claimed.            "[T]he court, in

its discretion, may allow the prevailing party other than the

United States, a reasonable attorney's fee as part of the costs."

42 U.S.C. § 1988.       At the request of the magistrate, the parties

provided supplemental briefs on the issue of attorney's fees.                The

district court relied on the detailed, thorough findings and

recommendation of the magistrate made specifically on the issue of




     2
      The findings underlying the district court's decision to
award punitive damages also highlight the defendants' deliberate
and malicious treatment of Flowers. The district court awarded
punitive damages to Flowers based on the magistrate's finding
that "the defendants acted maliciously and wantonly and with
reckless indifference to [Flowers'] right to be free from cruel
and unusual punishment," and its conclusion that a punitive
damages award "would adequately serve the dual goals of punishing
the defendants for their conduct and deterring others from
engaging in similar behavior."
     3
      The defendants also challenge the factual findings and
credibility determinations supporting the district court's
conclusion that Flowers suffered a constitutionally cognizable
injury. The record amply supports the magistrate's factual
findings adopted by the district court. In addition, the
magistrate reviewed the evidence and testimony presented by each
side for credibility and internal consistency, and recommended
judgment for Flowers. The district court reviewed each
credibility determination and found them all to be reasonable
before adopting the magistrate's findings. We find no error in
the district court's adoption of these findings.
attorney's fees.4    The district court did not err in adopting the

magistrate's recommendation.



     The defendants counter that Flowers should not have received

attorney's   fees   because    his   injury   was   not   constitutionally

significant.   Because we uphold the district court's finding of an

Eighth Amendment violation, we find this argument meritless.



D. Eleventh Amendment Immunity



     The defendants argue that the Eleventh Amendment barred the

district court from adjudicating Flowers' state law claim or

awarding money damages.       The defendants point out that Louisiana

provides indemnity to state officials from damages and costs

arising out of suits for negligence or other acts committed within

the scope of the official's employment.              La.Rev.Stat.Ann. §§

13:5108.1 and 13:5108.2.       Section 13:5108.1(A) provides immunity

from suits brought pursuant to 42 U.S.C. §§ 1981–1983, and §


     4
      In the supplemental brief, Flowers' attorney requested
$2,406.25 in attorney's fees for his representation of Flowers.
The defendants opposed this amount, pointing out that the
attorney did not account adequately for his hours on several
dates. After a review of the case file, from the pleadings to
the pretrial order, the magistrate reduced the attorney's
estimate of the time he expended to reflect the amount of time
required to prepare the work products relating to Flowers'
meritorious claims. The magistrate also reduced the proffered
hourly rate from $125 to $112.50. The magistrate observed that
"it was important to make an adequate record to support the
plaintiff's claims in light of the unfavorable jurisprudence,"
and that counsel's withdrawal before the evidentiary hearing left
Flowers to carry this difficult burden at trial. In light of
this observation, we conclude that the reduction in hourly fee
was reasonable.
13:5108.2(B) provides indemnity for "any claim, demand, suit, or

judgment in any court."            However, both sections provide that no

such indemnity shall be paid if the damages result from "the

intentional      wrongful    act    or    gross   negligence"     of   the   state

official.     La.Rev.Stat.Ann. § 13:5108.1(A) and 13:5108.2(B).



       The defendants rely on Voisin's Oyster House, Inc. v. Guidry,

799 F.2d 183 (5th Cir.1986), and Hughes v. Savell, 902 F.2d 376

(5th Cir.1990), to support their position.                  In Voisin's Oyster

House, the plaintiff sued state employees only in their official

capacities. 799 F.2d at 188.        We held that the Eleventh Amendment

barred the suit because "a suit against [the defendant] in his

official capacity is really a suit against the state."                   Id.    In

Hughes, we found that Louisiana law did not permit an individual

negligence action against a prison guard for failure to protect the

plaintiff from other inmates. 902 F.2d at 379 n. 5.     Neither case

dealt squarely with the issue before us here—whether the Eleventh

Amendment bars a Louisiana state law action brought against a state

employee in his individual capacity for his wrongful, intentional

acts.



       Louisiana's indemnity statute does not obligate the state to

pay    damages    awarded    for    intentional      acts   committed    by    its

employees.     Flowers alleged that the defendants intentionally beat

and kicked him, an allegation which the district court found to be

true.    Because the state statute does not mandate indemnification

in    this   case,   the    Eleventh     Amendment   does   not   bar   Flowers'
Louisiana tort claim.   See Hughes, 902 F.2d at 379 n. 5.



                          III. CONCLUSION



     For the foregoing reasons, we AFFIRM the judgment of the

district court.